Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	 	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by a telephonic interview with Craig Neiheisel on 12/10/21.
The claims have been amended as follows:
 CLAIM 1, LINE 4,
AFTER “disposed”, DELETE “close to” AND INSERT - -facing - -

CLAIM 9, LINE 4,
AFTER “disposed” DELETE “close to” AND INSERT - -facing - -

CLAIM 13, LINE 5,
AFTER “disposed” DELETE “close to” AND INESRT - - facing - -

Examiner’s reasons for allowance
 

	The following is an examiner's statement of reasons for allowance: 
Regarding claim 1, the prior art of record neither shows nor suggests an optical sheet comprised in a backlight module comprising all the limitations set forth in claim 1, particularly comprising the limitations of “the transparent photochromic material is disposed facing a light source, wherein a width of the transparent photochromic material is 10mm to 20mm, and a thickness of the transparent photochromic material is less than 200 µm”.   
Regarding claim 9, the prior art of record neither shows nor suggests a backlight module comprising all the limitations set forth in claim 9, particularly comprising the limitations of “the transparent photochromic material is disposed facing the light source, wherein a width of the transparent photochromic material is 10mm to 20mm, and a thickness of the transparent photochromic material is less than 200 µm”.   
Regarding claim 13, the prior art of record neither shows nor suggests a display device comprising all the limitations set forth in claim 13, particularly comprising the limitations of “the transparent photochromic material is disposed facing the light source, wherein a width of the transparent photochromic material is 10mm to 20mm, and a thickness of the transparent photochromic material is less than 200 µm”.   
.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
                                            
 Contact Information

      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875